 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8   GUY ADAM ROOK,

 9                           Petitioner,               CASE NO. C18-233 JCC-BAT

10          v.                                         SECOND ORDER GRANTING
                                                       MOTION TO EXTEND TIME TO
11   DONALD HOLBROOK,                                  REPLY

12                           Respondent.

13         Petitioner has filed a second unopposed motion for an extension of time to file a

14   reply. Dkt. 34. The GRANTS the motion and ORDERS:
           1.     Petitioner’s reply deadline is extended to June 10, 2019.
15
           2.     This is the last extension the Court will grant, given the length of time the
16
     case has been pending and the number of extension requests.
17         3.     The clerk shall renote this matter for June 14, 2019.
18         DATED this 11th day of March, 2019.

19

20
                                                             A
                                                      BRIAN A. TSUCHIDA
                                                      United States Magistrate Judge
21

22

23



     SECOND ORDER GRANTING MOTION TO
     EXTEND TIME TO REPLY - 1
